Citation Nr: 1603910	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  05-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for arthritis in multiple joints, to include the bilateral elbows, right hip, and right knee.

4.  Entitlement to service connection for a bilateral foot and ankle disability, to include gout.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to a compensable initial rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to September 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and Salt Lake City, Utah. 

The Board notes that there has been some confusion as to specifically what the Veteran intended as part of his claim for "arthritis" and for his foot / gout disability.  Based on the Veteran's clarification in his December 2006 substantive appeal, the claims have been styled as listed above.   

The Veteran had a hearing before the undersigned in September 2014.  A transcript of the hearing has been associated with the electronic claims file.

The Board remanded the above issues for further development in January 2015.  The matter again is before the Board.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A sleep apnea disability was not shown in service and is not otherwise related to the Veteran's active service.

2.  A back disability was not shown in service and is not otherwise related to the Veteran's active service; and arthritis of the lumbosacral spine was not manifested to a compensable degree within one year of the Veteran's separation from active service.

3.  A disability manifested by arthritis in multiple joints, to include the bilateral elbows, right hip, and right knee, was not shown in service and is not otherwise related to the Veteran's active service; and arthritis in these joints was not manifested to a compensable degree within one year of the Veteran's separation from active service.

4.  A bilateral foot and ankle disability, to include gout, was not shown in service and is not otherwise related to the Veteran's active service; and arthritis of the foot or ankle was not manifested to a compensable degree within one year of the Veteran's separation from active service.

5.  A left knee disability was not shown in service and is not otherwise related to the Veteran's active service; and arthritis of the left knee was not manifested to a compensable degree within one year of the Veteran's separation from active service.

6.  The Veteran's erectile dysfunction has resulted in a loss of erectile power that limits vaginal penetration and ejaculation, but without penile deformity.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Entitlement to service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Entitlement to service connection for a disability manifested by arthritis in multiple joints, to include the bilateral elbows, right hip, and right knee, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  Entitlement to service connection for a bilateral foot and ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Entitlement to service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for a compensable initial rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.115b, Diagnostic Code (DC) 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VCAA letters in VCAA March 2006 and June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  These letters included information on how to establish entitlement to service connection on both a direct and secondary basis.  The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  The Board also notes that based in part on the Veteran's statements made during the Board hearing and subsequently his case was remanded for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  To the extent that the Veteran's service treatment records are incomplete, multiple efforts have been made to obtain these records without further success.  The Board concludes that additional efforts to obtain any claimed missing records would be futile and that a remand for such a purpose would serve no useful purpose.  Records from the Social Security Administration (SSA) also have been associated with the electronic claims file.  Post service private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Moreover, neither the Veteran nor his representative has asserted that there is additional evidence not of record that would help his claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that in compliance with its January 2015 directives, the Veteran was afforded multiple VA examinations in April 2015.  The examination reports included diagnoses and the conclusion that none of the claimed disabilities for which the Veteran is seeking service connection were incurred in or are otherwise related to service.  These conclusions were based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board acknowledges that VA treatment records, including in January 2007, indicate that the Veteran believed his sleep apnea was related to his service-connected heart disability.  The Board, as will be discussed in greater detail below, finds no competent evidence to suggest such an association.  As such, the Board concludes that a remand is not required to obtain an opinion on such a theory.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006))

With regards to the Veteran's claim for a compensable initial rating for his erectile dysfunction, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  The Veteran's April 2015 VA examination report is thorough and consistent with contemporaneous treatment records.  As there is no claim or suggestion of a deformity of the penis developing since the last examination, the Board concludes that a remand for an examination would serve no useful purpose.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the examination in this case provides an adequate record upon which to base a decision with regards to the increased rating claim.  See Barr, 21 Vet. App. at 312.

Based on the attempts to associate service treatment records, the April 2015 VA examination reports, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this case, the Veteran was not diagnosed with arthritis in service or within one year of separation from service.  To the extent that the Veteran contends otherwise, as will be discussed in greater detail below, the Board does not find such contentions consistent with the evidence of record.  As such, service connection may not be granted on a presumptive basis. 

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Finally, any disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  See 38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has had sleeping problems since 1985, but was not diagnosed until years later.  He believes the problems started due to an in-service motor vehicle accident, but have worsened over the years.  In addition, he has contended that the sleep apnea was due to his service-connected heart disability.  Similarly, the Veteran attributes multiple joint problems, including his back, knees, elbows, and hands, to an in-service October 1985 motor vehicle accident.  He claims to have been told at the time of the accident that he had the start of arthritis in multiple joints.  As to his gout, the Veteran claims that the condition began in 1986 and has gotten worse over the years.  

The Veteran's August 1983 entrance examination indicated no gout, elbow, back, hip, knee, ankle, foot, or sleep problems and, indeed, the Veteran does not contend that he had any such problems prior to service.  The Veteran's service treatment records also include November 1985 treatment records following a motor vehicle accident during which the Veteran reported lower back pain and multiple myalgia of undetermined origin.  Another record noted a right forearm laceration and multiple contusions and abrasions.  The Veteran reported lower back pain, bilateral intermittent hip numbness, bilateral knee pain, and neck pain.  No abnormal findings were made on examination other than multiple myalgias of undetermined origin.  The treatment provider raised the possibility of malingering, in part due to very poor effort on examination.  X-rays of the lumbar spine were normal.  X-rays of the right knee showed calcific bursitis and a normal left knee.  The Veteran's service treatment records included no complaints, treatment, or diagnosis of a sleep disability or sleep problems.  The Veteran's August 1987 administrative discharge examination indicated no elbow, knee, hip, ankle, or foot issues or abnormal examination findings.  There were reports, however, of recurrent back pain from 1985, but examination of the spine was normal.  At that time, the Veteran weighed 215 pounds.  

After service, in January 1988, the Veteran had x-rays taken of the cervical, thoracic, and lumbar spine, as well as the pelvis and knees.  All x-rays were normal.  Treatment records from October 1999 noted a job-related left knee injury with an assessment of medial collateral ligament and medial meniscal tear.  Records from at least January 2001 note a history of gout.  

A March 2003 VA examination report noted complaints of chronic lower back pain.  By July 2003, the Veteran's weight was noted to be over 250 pounds.  

A November 2003 treatment record noted that the Veteran had experienced low back pain since January 2003, when he was involved in a motor vehicle accident.  December 2003 medical records note back pain after a workplace injury that was assessed as lumbar pain with arthritis.  December 2003 x-rays of hips showed sclerotic mild degenerative joint disease of the sacroiliac joints.  X-rays from January 2004 showed mild left knee degenerative joint disease.  

In February 2004, the Veteran injured his left knee falling on some ice, which was diagnosed as knee strain.  He also suffered a right radial head fracture due to the fall.  The Veteran reported the subsequent development of back, elbow, and wrist pain.  In February 2004, the Veteran was diagnosed with possible sleep apnea.  In March 2004, the Veteran complained of right elbow pain that would wake him up from sleep.  X-rays in March 2004 indicated an olecranon spur of the right elbow, as well as entheseal calcification at the medial epicondyle, degenerative joint disease, and a nondisplaced radial head fracture.  

An April 2004 VA treatment record included complaints of low back pain that had started in January 2004 following a motor vehicle accident and had worsened in the prior week.  In an April 2004 physical therapy initial evaluation, the Veteran reported that he had experienced intermittent low back pain since an October 1985 motor vehicle accident, but that after a subsequent January 2004 motor vehicle accident the intensity of the low back pain had increased.  The Veteran was diagnosed with severe supine sleep apnea and obesity in May 2004.  Subsequent medical treatment records note ongoing complaints of and treatment for numerous joint problems.

The Veteran underwent a June 2010 general medical examination.  After examination, the examiner indicated that there was a slight decrease in spinal range of motion, which the examiner stated was related to body habitus and aging.  

During his September 2014 Board hearing, the Veteran contended that he had been told by one or more medical treatment providers that his current joint problems were due to a 1985 in-service motor vehicle accident.  He also claimed to have been diagnosed with a low back disability in 1988 (specifically a bulging disc) shortly after separation from service.  Similarly, he started having foot problems that were diagnosed in 1988 or 1989.

An October 2014 letter from the Veteran's ex-wife, who indicated that since an October 1985 motor vehicle accident the Veteran had been in great physical pain.  Joint problems included his back, knees, hands, and elbow.  In 1986, she indicated that the Veteran was diagnosed with gout, after his feet started to swell.  

A November 2014 VA treatment record noted paresthesia of the left forearm and hand from peripheral neuropathy associated with diabetes mellitus, type II, and sleep-related nerve compression.

The Veteran was afforded multiple VA examinations in March 2015 to address his claims.  A March 2015 examination of the bilateral elbows noted right and left elbow degenerative joint disease and a 2004 history of a non-displaced fracture of the closed radial head of the right elbow.  The examiner discussed the Veteran's history and his belief that he currently had gout in the left elbow and arthritis in both elbows.  Following examination, interview of the Veteran, and review of the claims file the examiner concluded that it was less than likely that the current elbow disabilities had their onset in service or are otherwise related to service.  As to rationale, the examiner noted the absence of elbow complaints in service and the normal separation examination, suggesting no ongoing or chronic elbow condition.  The examiner considered statements from the Veteran's ex-wife of ongoing elbow problems and a 1986 diagnosis of gout, but noted the inconsistencies of such reports with the record.  The examiner explained that x-rays did not show erosive changes consistent with gouty arthritis and that since service treatment records do not show treatment for gout or elevated uric acid levels and that since there was no diagnosis within one year of service it was unlikely that current degenerative changes were etiologically related to in-service gout.  The examiner explained the nature of enthesopathy and osteophytes / bone spurs and how they are related to factors such as aging, degeneration, and mechanical instability leading to an altered joint surface.  As such, the most likely etiology of the olecranon spurring was stress from the Veteran's occupational history and degenerative changes of aging, rather than military service.  

A March 2015 examination of the back included a diagnosis of lumbar spondylosis (degenerative disc disease / degenerative joint disease) with mild right lower extremity radiculopathy.  The Veteran reported ongoing treatment for his back with medication, but no recent surgery or procedures.  Following examination, interview of the Veteran, and review of the claims file the examiner concluded that it was less than likely that the current back disabilities had their onset in service or are otherwise related to service.  As to rationale, the examiner noted the absence of back complaints in service and the normal entrance examination, suggesting no ongoing or chronic back condition.  The examiner noted the complaints of recurrent back pain from 1985 reported during the Veteran's August 1987 separation examination, but given that examination of the back at that time was normal the examiner concluded that there was no ongoing back condition.  In addition, x-rays of the spine in January 1988 were normal.  The examiner considered statements from the Veteran's ex-wife of ongoing back problems and a diagnosis of gout from 1986, but noted the inconsistencies of such reports with the record.  The examiner explained that x-rays did not show erosive changes consistent with gouty arthritis and that since service treatment records do not show treatment for gout or elevated uric acid levels and that since there was no diagnosis within one year of service it was unlikely that current degenerative changes were etiologically related to in-service gout.  The examiner explained that degenerative changes in the intervertebral disc were an inevitable result of aging and influenced by major and minor mechanical stresses to the vertebrae / spine.  Dehydration of the disc occurred naturally, allowing shrinkage, and protrusion of nuclear material through weakening support elements, annulus and posterior longitudinal ligaments.  Disc bulges naturally occurred over time, as did osteophytic spur formation in an attempt to stabilize the vertebral bodies.  Spondylosis was a natural process of aging and injury, associated with or leading to degenerative disc disease and arthritis and was seen in 10 percent of 25 year olds and 95 percent of 65 year olds.  As such, the most likely etiology of the current lumbar spondylosis with radiculopathy was due to degenerative changes, including degenerative disc disease and degenerative joint disease, related to aging.  

A March 2015 examination of the hips included diagnoses of mild bilateral sacroiliac degenerative joint disease and mild bilateral hip degenerative joint disease.  The examiner discussed the Veteran's history of hip problems and his current reports of right hip pain that he thought was associated with the back condition.  The Veteran denied a history of hip surgeries or trauma.  Following examination, interview of the Veteran, and review of the claims file the examiner concluded that it was less than likely that the current hip disabilities had their onset in service or are otherwise related to service.  As to rationale, the examiner noted the absence of hip complaints in service and the normal separation examination, suggesting no ongoing or chronic hip condition.  The examiner considered statements from the Veteran's ex-wife of ongoing hip problems and a 1986 diagnosis of gout, but noted the inconsistencies of such reports with the record.  The examiner explained that arthritis was present in almost all persons by the age of 45 and increased body mass index was a clear risk factor for developing degenerative joint disease of the weight-bearing joints.  As such, the most likely etiologies of the current hip conditions were degenerative changes due to aging and an increase in body weight since military separation.  

A March 2015 examination of the knees included diagnoses of left and right knee mild degenerative arthritis.  The examiner discussed the Veteran's history of knee problems and his current reports of bilateral knee pain that was worse in the left.  Following examination, interview of the Veteran, and review of the claims file the examiner concluded that it was less than likely that the current bilateral knee disabilities had their onset in service or are otherwise related to service.  As to rationale, the examiner noted the absence of knee complaints in service and the normal separation examination, suggesting no ongoing or chronic knee condition.  The examiner considered statements from the Veteran's ex-wife of ongoing knee problems and a 1986 diagnosis of gout, but noted the inconsistencies of such reports with the record.  As to the Veteran's noted bursitis in service, studies indicated that bursitis can be caused by arthritis, but not vice versa (i.e. bursitis did not cause arthritis).  The examiner explained that arthritis was present in almost all persons by the age of 45 and increased body mass index was a clear risk factor for developing degenerative joint disease of the weight-bearing joints.  In addition, long-term sequelae of knee ligament injury and/or meniscal injury included knee osteoarthritis between 68 to 90 percent of patients within 10 years.  As such, the most likely etiologies of the current bilateral knee conditions were degenerative changes due to aging, an increase in body weight since military separation, and intercurrent injury.

March 2015 examinations for gout, ankles, and feet included diagnoses of gout of the bilateral feet and ankles, mild bilateral ankle degenerative joint disease, bilateral pes planus with progression to hallux valgus, bilateral foot degenerative joint disease, and minor right calcaneal spurring.  The Veteran reported current flare-ups of gout in his feet and several weeks ago in the right elbow.  The Veteran reported overall problems in his elbows, knees, feet, and ankles.  He stated that he was first diagnosed with gout in the late 1980s, with medication from about 1987 or 1988.  Following examination, interview of the Veteran, and review of the claims file the examiner concluded that it was less than likely that the current gout and bilateral ankle and foot disabilities had their onset in service or were otherwise related to service.  As to rationale, the examiner explained that x-rays did not show erosive changes consistent with gouty arthritis and that since service treatment records did not show treatment for gout or elevated uric acid levels and that since there was no diagnosis within one year of service it was unlikely that currently diagnosed gout was related to military service.  The examiner noted the absence of ankle and foot complaints in service and the normal separation examination, suggesting no ongoing or chronic ankle or foot condition.  The examiner considered statements from the Veteran's ex-wife of ongoing knee problems and a 1986 diagnosis of gout, but noted the inconsistencies of such reports with the record.  The examiner explained that arthritis was present in almost all persons by the age of 45 and increased body mass index was a clear risk factor for developing degenerative joint disease of the weight-bearing joints.  As such, the most likely etiologies of the current bilateral ankle and foot conditions were degenerative changes due to aging and an increase in body weight since military separation.

A March 2015 sleep apnea examination included a diagnosis of obstructive sleep apnea from 2003.  The examiner discussed the Veteran's history of sleep apnea and the Veteran reported ongoing CPAP use for the condition.  Following examination, interview of the Veteran, and review of the claims file the examiner concluded that it was less than likely that the current sleep apnea had its onset in service or was otherwise related to service.  The rationale was that the risk factors for sleep apnea included being male, over the age of 40, having an increased neck size, family history, gastroesophageal reflux disease (GERD), nasal obstruction due to a deviated septum, allergies or a sinus condition, and large tonsils or tongue causing an airway compromise.  In this case, the Veteran did not report ongoing sleep problems during service, including at separation from service.  As the Veteran had a significant increase in body mass index since military separation leading to an increased neck size and compromised upper airway, it was the most likely etiology of the obstructive sleep apnea disability.

Thus, for the purpose of this decision alone, the Board will presume that the Veteran has current sleep apnea, back, left knee, and bilateral ankle and feet disabilities, as well as arthritis of the bilateral elbows, right hip, and right knee.  The critical question, therefore, is whether such disabilities were incurred in or are otherwise related to military service.  Based on the evidence of record, the Board concludes that they were not.

In reaching that determination, the Board finds the April 2015 VA examination reports of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record (including x-rays), and physical examination. Further, a complete and thorough rationale was provided for the opinions rendered. Specifically, the examiner concluded that it was less likely than not that the Veteran's orthopedic disabilities were incurred in or were otherwise related to service because the more likely cause was arthritis due to aging and the Veteran's high body mass index.  For multiple of the joints, the examiner discussed studies detailing the progressive onset of arthritis in all individuals as they aged.  With respect to the Veteran's knee, the examiner noted the diagnosis of bursitis in service, but indicated that bursitis could be caused by arthritis but not vice versa.  The examiner considered the reports of the Veteran and his family, but found these statements either less than credible or outweighed by the medical evidence of record.  In addition, the Veteran's x-rays did not show symptoms of gouty arthritis and the absence of elevated uric acid or related complaints in service made it less likely than not that gout began in service.  As to the sleep apnea, the Veteran had a significant increase in body mass index since military separation leading to an increased neck size and compromised upper airway, which was the most likely etiology of the obstructive sleep apnea disability.  Thus, the examiner provided multiple bases for the opinions rendered.  The examiner's conclusions are fully explained and consistent with the evidence of record.

The sole evidence of record linking any current sleep apnea, back, bilateral knee, bilateral ankle, bilateral feet, bilateral elbows, right hip disabilities to military service, is the Veteran's current statements.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such experiencing a rapid heartbeat and chest pains, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the significant complexity of attributing observed symptomatology to a specific disability, the Board concludes that their statements in this regard are entitled to no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In addition, the Board has considered the Veteran's September 2014 contention that multiple treatment providers had linked the above disabilities to his military service, to include the in-service motor vehicle accident.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, the Board finds that his competence to relate a complex rationale as to the etiology of a current disability is less certain.  See Jandreau, 492 F.3d at 1377.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations as to opinions related to him regarding the etiology of his claimed disabilities to be of extremely limited probative value, particularly in light of the negative contemporaneous x-rays following the in-service motor vehicle accident (other than the knee bursitis, which the April 2015 VA examiner explained could not cause arthritis or be early-onset arthritis).

As noted above, certain VA treatment records include the Veteran's suggestion that his obstructive sleep apnea was caused by his service-connected heart disability.  No medical evidence supports such an assertion and, indeed, the Veteran has not raised such an allegation directly during the course of his appeal.  For the reasons discussed above, the Board does not find the Veteran competent to provide an opinion regarding the complex question of a link between sleep apnea and a heart disability and affords this contention no probative weight.  In the absence of any other evidence suggesting such a link, the Board concludes that entitlement to service connection for sleep apnea is not warranted on a secondary basis.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.

Compensable Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks a compensable rating for his erectile dysfunction.  The Board notes that there is no specific disability rating for erectile dysfunction.  The closest analogous code is 38 C.F.R. § 4.115b, DC 7522, which rates deformity of the penis with loss of erectile power.  The Board can find no other DC provision that would be more appropriate in rating the Veteran's disability.  There is no evidence that he has had removal of half or more of his penis, or that glans have been removed, such that would warrant consideration under DCs 7520 or 7521, respectively.  Therefore, DC 7522 is most appropriate to rate this disability.

Pursuant to DC 7522, two distinct elements are required for a compensable, 20 percent, disability rating: penile deformity and loss of erectile power.  As the Veteran is not shown to have both penile deformity and loss of erectile power, the Board finds that a compensable evaluation for erectile dysfunction is not warranted.  Furthermore, he has been awarded special monthly compensation under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a creative organ, so he is in fact being compensated for loss of use.  In any event, a compensable rating is not warranted under DC 7522.



The Veteran underwent a June 2010 general medical examination.  At that time, the examiner noted that the Veteran was receiving medication for erectile dysfunction.  

The Veteran was afforded a VA examination in March 2015.  The examiner noted an ongoing diagnosis of erectile dysfunction secondary to service-connected hypertension, but that there was no penile deformity found at the current examination.  The examiner noted the ongoing problems with erectile dysfunction, but pointed out that a genitourinary examination in June 2010 was normal.  The Veteran indicated that he did not know about a deformity of the penis and that his only problem was his erectile dysfunction condition.  There was no history of trauma to the penis.  The Veteran had not had an orchiectomy, there was no related renal dysfunction, and there was no related voiding dysfunction.  The Veteran was unable to achieve an erection sufficient for penetration and ejaculation without medication, but could do so with medication.  The Veteran did not have retrograde ejaculation or a history of chronic epididymitis, epididymo-orchitis or prostatitis.  On examination, the penis, testes, and epididymis were normal.  The Veteran's erectile dysfunction did not impact his ability to work.

The record otherwise demonstrates an ongoing diagnosis of erectile dysfunction, without evidence of deformity of the penis.

Thus, there is no evidence of penile deformity.  Indeed, the April 2015 VA examination of record concluded that there was no evidence of penile deformity.  The evidence does not otherwise indicate penile deformity during the appellate time period.

The Board has considered the contentions of the Veteran that his erectile dysfunction is worsening, even with the use of medication.  However, as noted above, in order to obtain a compensable disability rating there must be evidence of penile deformity.  The Veteran is being separately compensated for the loss of use of a creative organ or, in this case, his difficulties obtaining and maintaining an erection sufficient for intercourse and ejaculation.  With respect to the matter at hand, the Board concludes that the most probative evidence of record weighs strongly against finding that he has any penile deformity.  The Board certainly is extremely sympathetic to the Veteran's erectile problems and associated difficulties; however, as noted above, the current awarded special monthly compensation under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a creative organ, compensates the Veteran for these difficulties.

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was compensable.  He is accordingly not entitled to receive a staged rating.  Fenderson, 12 Vet. App. at 119.

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected erectile dysfunction is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports loss of erectile power that causes difficulty with respect to vaginal penetration and ejaculation.  As discussed above, the Veteran has been awarded special monthly compensation under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a creative organ, so he is in fact being compensated for impairment such as he has described.  Thus, the Veteran's current schedular rating under DC 7522, in light of his award of special monthly compensation due to loss of a creative organ, is adequate to fully compensate him for his disability on appeal.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, neither the Veteran nor his representative has alleged, nor does the evidence indicate, that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, a total disability rating based on individual unemployability (TDIU) was granted in a July 2014 rating decision, effective May 7, 2012.  The Veteran has not appealed that determination or otherwise expressed disagreement with the effective date assigned or otherwise indicated disagreement with the rating decision.   Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for arthritis in multiple joints, to include the bilateral elbows, right hip, and right knee, is denied.

Entitlement to service connection for a bilateral foot and ankle disability, to include gout, is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to a compensable initial rating for erectile dysfunction is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


